Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.	The amendment filed December 23, 2020, is acknowledged and has been entered.   Claims 1 and 24 have been amended.  Claims 27-28 have been canceled.  Claims 1-2, 4, 7-8, 16-18, 24-25 and 32 are pending.

2.	Claims 4 and 32 are withdrawn from further consideration by the examiner, pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention or non-elected species of invention.  

3.	Claims 1-2, 7-8, 16-18 and 24-25 are under consideration.


Grounds of Rejection Withdrawn
4.	Unless specifically reiterated below, the grounds of rejection set forth in the previous Office action have been withdrawn in view of amendments to the claims, in view of arguments, and/or in view of new grounds of rejection set forth below.


Claim Rejections Maintained
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-2, 7-8, 16 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0242701 (Shiku et al), Paul et al (HGT:11:1417-1428, 2000), Darcy et al (COI, 27:46-52, 2014), Yong et al (OGTJ, 5:1-11, 2013), Wang et al (CR:70(12):4840-9, 2010), Sinha et al (JI, 174:636-645, 2005), Palaga et al (EJI, 38:174-183), US 2010/0266495 A1 (O’Neill, Kim) Eriksson, Staffan (WO 2015/094106 A1) and Levin et al (GT, 19:1041-1047, 2012).
With respect to the claims, Shiku et al teach monocytes expressing CARs, wherein the CAR comprises a constitutively active antibody fragment and a cytoplasmic signaling domain (see pages 4-7 and paragraph 83) and using the cells expressing CARs of the invention to treat cancer (see page 7).  Shiku et al teach that the antibody can be an scFv derived from a monoclonal antibody that binds CEA which is an antigen expressed by cancer cells (see pages 3-7). Shiku et al teach using a suitable promoter that constitutively activates expression of the CAR (see page 5).
Paul et al teach expressing a single chain Fv that binds MUC1 antigen which is a tumor cell antigen on macrophages and that activated macrophages expressing the scFv lyse target cells expressing the MUC1 antigen (see entire document, e.g., abstract).
Darcy et al further reference the Paul et al findings and that neutrophils expressing a CAR can mediate antigen-specific cell lysis (see entire document, e.g., abstract).
Yong et al teach a macrophage cell line expressing a CAR (see entire document, e.g., abstract).
Wang et al teach that classically activated M1 macrophages promote tumoricidal responses, that activation of Notch signaling increases M1 macrophages and that TLR stimulation activates Notch signaling  (see entire document, e.g., abstract and page 4840, 4841 and 4849).
Sinha et al teach that induction of M1 macrophages facilitate rejection of metastatic cancer (see entire document, e.g., abstract).
Palaga et al teach that TLR2 and TLR4 signaling stimulate Notch signaling (see entire document, e.g., abstract).
O’Neill teaches TK1 is involved in the salvage pathway of DNA synthesis and that TK1 is elevated 
Eriksson teaches monoclonal antibodies that bind Tk-1 are known in the art which are capable of binding cellular human TK1, but are not efficient in binding serum TK1 (see page 6).
Levin et al teach macrophage specific promoters and that they can be used to treat diseases in a macrophage-dependent manner. (see entire document, e.g., page 1041).  
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to produce monocytes that would become M1 macrophages and would express an scFv specific for TK1 linked to a cytoplasmic signaling domain of TLR2 or TLR4 and administer the cells to treat the cancer and wherein the CAR was under a macrophage specific promotor.  In this case, the art recognized that M1 activated macrophages could kill cancer and that scFv targeted activated macrophages could kill cancer cells, so one of skill in the art would have been motivated to use a cytoplasmic signaling domain of TLR2 or TLR4 coupled to an scFv that target the cancer cells because it would be predicted with a reasonable expectation of success that when the scFv on the macrophage cell bound the cancer cell it would become activated via TLR signaling and result in a tumoricidal response when administered that was increased in the patient as there would be increased M1 macrophages at the cancer and those activated M1 cells would bind the cancer cells and target them for lysis.  Notably, the art recognized that TK1 is an antigen overexpressed frequently in cancers so that macrophage cells expressing a single chain fragment variable TK1 antibody linked to cytoplasmic signaling domains would be recognized as an advantageous product that would have wide applicability in treating cancers as CAR therapy can have advantages over an antibody.  Additionally, the art recognized that activated M1 macrophages and targeted activated macrophages can kill cancer cells, such that one of skill in the art would have been motivated to express the construct with a macrophage specific promoter so that the CAR was expressed when it would be effective to kill cancer cells. 
Furthermore, one of skill in the art could make antibodies that selectively target the cellular TK1 on the cell membranes so there was a reasonable expectation of success and it is noted that a CAR had been expressed in a macrophage, so one of skill in the art would have expected success in using such methods.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.


s 1-2, 7-8, 16-18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0242701 (Shiku et al), Paul et al (HGT:11:1417-1428, 2000), Darcy et al (COI, 27:46-52, 2014), Yong et al (OGTJ, 5:1-11, 2013), Wang et al (CR:70(12):4840-9, 2010), Sinha et al (JI, 174:636-645, 2005), Palaga et al (EJI, 38:174-183), US 2010/0266495 A1 (O’Neill, Kim) Eriksson, Staffan (WO 2015/094106 A1) and Levin et al (GT, 19:1041-1047, 2012), as applied to claims 1-2, 7-8, 16 and 24-25 above and in further view of Bulut et al (JI, 168:1435-1440).
The above 103(a) rejection of claims 1-2, 7-8, 16 and 24-25 suggests and teaches that which is set forth above.
 Bulut et al teach that MD2 is a co-stimulatory molecule required by TLR4 to be efficiently activated by LPS (see entire document, e.g., 1436).
Thus, it view of these references, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to further activate the macrophages with compositions including MD2 before administration as TLR4 signaling was known to result in M1 activated macrophages which would be more efficient at killing cancer cells. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     


8.	Claims 1-2, 7-8, 16-17 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/019848 A1 (Gill et al), Paul et al (HGT:11:1417-1428, 2000), Darcy et al (COI, 27:46-52, 2014), Yong et al (OGTJ, 5:1-11, 2013), Wang et al (CR:70(12):4840-9, 2010), Sinha et al (JI, 174:636-645, 2005), Palaga et al (EJI, 38:174-183), US 2010/0266495 A1 (O’Neill, Kim), Eriksson, Staffan (WO 2015/094106 A1) and Levin et al (GT, 19:1041-1047, 2012).
With respect to the claims, Gill et al teach monocytes expressing CARs, wherein the CAR comprises a constitutively active antibody fragment and a cytoplasmic signaling domain (see abstract, pages 2-7 and figures) and using the cells expressing CARs of the invention to treat cancer (see pages 4 and 20).  Gill et al teach that the antibody can be an scFv derived from a monoclonal antibody that binds CEA which is an antigen expressed by cancer cells (see pages 33-40). Gill et al teach using a suitable promoter that constitutively activates expression of the CAR (see page 43). Gill et al teach the intracellular signaling domain can be from a toll-like receptor including TLR1 (see figures and page 37).  Gill et al teach that the cells can be activated with a co-stimulatory molecule (see figures and pages 21 and 33-40).
Paul et al teach expressing a single chain Fv that binds MUC1 antigen which is a tumor cell antigen 
Darcy et al further reference the Paul et al findings and that neutrophils expressing a CAR can mediate antigen-specific cell lysis (see entire document, e.g., abstract).
Yong et al teach a macrophage cell line expressing a CAR (see entire document, e.g., abstract).
Wang et al teach that classically activated M1 macrophages promote tumoricidal responses, that activation of Notch signaling increases M1 macrophages and that TLR stimulation activates Notch signaling  (see entire document, e.g., abstract and page 4840, 4841 and 4849).
Sinha et al teach that induction of M1 macrophages facilitate rejection of metastatic cancer (see entire document, e.g., abstract).
Palaga et al teach that TLR2 and TLR4 signaling stimulate Notch signaling (see entire document, e.g., abstract).
O’Neill teaches TK1 is involved in the salvage pathway of DNA synthesis and that TK1 is elevated in malignancies.  O’Neill teach using TK1 antibodies to treat cancer (see entire document, e.g., abstract, figures, examples, claims, and page 1).  
Eriksson teaches monoclonal antibodies that bind Tk-1 are known in the art which are capable of binding cellular human TK1, but are not efficient in binding serum TK1 (see page 6).
Levin et al teach macrophage specific promoters and that they can be used to treat diseases in a macrophage-dependent manner (see entire document, e.g., page 1041).  
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to produce monocytes that would become M1 macrophages and would express an scFv specific for TK1 linked to a cytoplasmic signaling domain of TLR2 or TLR4 and administer the cells to treat the cancer and wherein the CAR was under a macrophage specific promotor.  In this case, the art recognized that M1 activated macrophages could kill cancer and that scFv targeted activated macrophages could kill cancer cells, so one of skill in the art would have been motivated to use a cytoplasmic signaling domain of TLR2 or TLR4 coupled to an scFv that target the cancer cells because it would be predicted with a reasonable expectation of success that when the scFv on the macrophage cell bound the cancer cell it would become activated via TLR signaling and result in a tumoricidal response when administered that was increased in the patient as there would be increased M1 macrophages at the cancer and those activated M1 cells would bind the cancer cells and target them for lysis.  Notably, the art recognized that TK1 is an antigen overexpressed frequently in cancers so that macrophage cells expressing a single chain fragment variable TK1 antibody linked to cytoplasmic signaling domains would 
Furthermore, one of skill in the art could make antibodies that selectively target the cellular TK1 on the cell membranes so there was a reasonable expectation of success and it is noted that a CAR had been expressed in a macrophage, so one of skill in the art would have expected success in using such methods.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.

9.	Claims 1-2, 7-8, 16-18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/019848 A1 (Gill et al), Paul et al (HGT:11:1417-1428, 2000), Darcy et al (COI, 27:46-52, 2014), Yong et al (OGTJ, 5:1-11, 2013), Wang et al (CR:70(12):4840-9, 2010), Sinha et al (JI, 174:636-645, 2005), Palaga et al (EJI, 38:174-183), US 2010/0266495 A1 (O’Neill, Kim) Eriksson, Staffan (WO 2015/094106 A1) and Levin et al (GT, 19:1041-1047, 2012), as applied to claims 1-2, 7-8, 16-17 and 24-25 above and in further view of Bulut et al (JI, 168:1435-1440).
The above 103(a) rejection of claims 1-2, 7-8, 16-17 and 24-25 suggests and teaches that which is set forth above.
 Bulut et al teach that MD2 is a co-stimulatory molecule required by TLR4 to be efficiently activated by LPS (see entire document, e.g., 1436).
Thus, it view of these references, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to further activate the macrophages with compositions including MD2 before administration as TLR4 signaling was known to result in M1 activated macrophages which would be more efficient at killing cancer cells. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     


Response to Arguments




With respect to the alleged unexpected results, the arguments of counsel cannot take the place of evidence in the record.  As set forth in MPEP 716.01:
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must. be established by factual evidence." See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP § 2145 generally for case law pertinent to the consideration of applicant's rebuttal arguments.
Accordingly, while the arguments of counsel about the results being unexpected are noted, they were not found persuasive as no affidavit or declaration including statements regarding the expectations of one of ordinary skill has been submitted.  Here it is noted that the CAR comprises an antigen binding domain and a TLR-4 cytoplasmic domain and can comprise any other structure necessary to ensure proper TLR4 signaling due to the comprising language.  Accordingly, Applicant has not established unexpected results solely with the arguments of counsel, so it is suggested that a declaration be filed with evidence that the results obtained with the TLR4 cytoplasmic domain are unexpected and commensurate in scope with the claimed invention.

Applicant further submits that with respect to claim 24 there is no motivation to combine the references and no expectation of success as there is no binding domain available that is not blocked by 
In response, as set forth above, Eriksson teaches monoclonal antibodies that bind Tk-1 are known in the art which are capable of binding cellular human TK1, but are not efficient in binding serum TK1 (see page 6).
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, these rejections are being maintained.

Conclusion


11.	No claims are allowed.  

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 


Respectfully,						
Brad Duffy						
571-272-9935					

/Brad Duffy/
Primary Examiner, Art Unit 1643
March 11, 2021